confinement. See Bowen v. Warden, 100 Nev. 489, 686 P.2d 250 (1984).
                     Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                       Saitta


                     cc: Hon. Carolyn Ellsworth, District Judge
                          Allen Stanislouis Heusner
                          Attorney General/Las Vegas
                          Eighth District Court Clerk




                           2 We  have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.




SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 194Th )4Z1Z(9D